 6:19-cv-02980-HMH              Date Filed 12/27/19         Entry Number 13-7                    Page 1 of 5




                                             111
                          BAKER RAVENEL BENDER
                                        ATTORNEYS AT LAW

                                                                                                  William P. Davis
                                                                                                wdavis@brblegal.com
                                                                                          (803) 343-3865 - direct dial
December 9, 2019

VIA HAND DELIVERY, E-MAIL jspitz@rpleqalqroup.com.
AND CERTIFIED MAIL - RETURN RECEIPT REQUESTED
Jescelyn T. Spitz, Esq.
Rikard & Protopapas LLC
1329 Blanding Street
P.O. Box 3610
Columbia, SC 29201

Re:     Charles T. Hopper & Rebecca Hopper v. Air & Liquid Systems Corporation et al.,
        2019- CP-40-00076 (Common Pleas Ct., Richland County, SC); Subpoena Duces
        Tecum Directed to United States Fidelity and Surety Company, Dated November
        25,2019

Dear Ms. Spitz:

This correspondence is in response to the Subpoena Duces Tecum ("Subpoena") dated
November 25, 2019, directed to United States Fidelity and Surety Company ("USF&G"),
and apparently issued in connection with the above-captioned action (hereinafter "Lawsuit").
A copy the Subpoena is attached.

USF&G objects to the Subpoena for the following reasons:

      I. USF&G objects to the Subpoena because it does not appear to be authorized by
         South Carolina or Connecticut rules, practice or law. Issuance of the Subpoena
         duces tecum to a non-party may only issue from the court for the county in which
         the non-party resides or is employed or regularly transacts business in person.
         USF&G is a Connecticut corporation with offices in Connecticut. A Subpoena
         duces tecum to USF&G is only proper if issued by the Connecticut Superior court in
         the judicial district in which USF&G is located.

              •      The Subpoena is not issued by the Connecticut Superior court m the
                     judicial district in which USF&G is located.

              •      It does not appear that a commission was issued by the South Carolina
                     court to any party to the Lawsuit, including Southern Insulation, Inc., to


                                                      mail. PO BOX 8057   I   COLUMBIA, SC 29202
                  BAKER. RAVENEL & BENDER. L.L.P.     shipping. 3710 LANDMARK DRIVE. suite 400        I   COLUMBIA, SC 29204
                                 www.brblii,gal.com
                                                      phone. B03.799 9091     I   fax. B03.779,3423
6:19-cv-02980-HMH       Date Filed 12/27/19     Entry Number 13-7       Page 2 of 5




              serve a Subpoena on USF&G in Connecticut Superior Court for the
              judicial district in which USF&G is located.

          •   It does not appear that a commission, if any, or a proposed Subpoena was
              ever filed in the Connecticut Superior Court for the judicial district in
              which USF&G is located.

          •   It does not appear that the Connecticut Superior Court for the judicial
              district in which USF&G is located has issued a Subpoena in connection
              with the Lawsuit, nor has one been served on USF&G.

  2. USF&G objects to the Subpoena because it commands production of documents in
     South Carolina. Any performance commanded by the Subpoena can only be
     required within the Connecticut judicial district in which USF&G is located, with
     any objections USF&G lodges to the Subpoena to be resolved by the Connecticut
     Superior Court in that judicial district. Moreover, none of the requested documents
     appear to be located in South Carolina.

  3. USF&G objects to the Subpoena because it appears to require in part that USF&G
     provide information beyond production of documents, particularly Request Nos. 20-
     24. A proper Subpoena duces tecum directed to a third-party may only command (i)
     testimony in court, (ii) deposition testimony, (iii) production of documents and
     things, or (iv) inspection of premises. On its face, the Subpoena commands
     production of documents and things, while certain aspects of Exhibit A to the
     Subpoena seek to have USF&G answer informational questions.

  4. USF&G objects to the Subpoena because it requires on its face that USF&G provide
     a potentially massive number of documents less than 15 days after the USF&G
     received a copy of the Subpoena. This is not a reasonable time to respond to the
     Subpoena.

  5. USF&G objects to the Subpoena because the vast majority of the requests appear to
     seek documents, information and testimony not relevant to the claims and/or
     defenses at issue in the Lawsuit, nor do the requests appear to be reasonably
     calculated to lead to the discovery of admissible evidence. Based on a review of the
     complaint, the Lawsuit is not an insurance coverage dispute, and as such, the
     requested documents regarding "insurance policies" are irrelevant to the subject
     matter of the Lawsuit and inadmissible therein. Moreover, the Connecticut and
     South Carolina rules require only production of "insurance agreements," not other
     insurance-related documents.

  6. USF&G objects to the Subpoena because it is vague, ambiguous, and subject to
     multiple interpretations in that certain requests fail to identify the documents of
     interest with sufficient particularity, such that USF&G would be forced to guess
6:19-cv-02980-HMH       Date Filed 12/27/19     Entry Number 13-7       Page 3 of 5




     what documents are sought. Indeed, the Subpoena contains only one definition -
     the word "You."

  7. USF&G objects to the Subpoena because it is overly broad and will create undue
     burden and significant, unnecessary expense if USF&G were required to comply.
     The Subpoena seeks documents generate over a 37-year period that date back more
     than 60 years. Moreover, the Subpoena is nearly unlimited in scope. It seeks
     documents stored that, if they exist, may be stored in electronic or other systems
     that are difficult and expensive to access. It also seeks "workers compensation"
     documents, "underwriting files," "acquisition, placement, and termination"
     documents, "claims" files, "Liability Cumulative Analysis" reports, policy
     numbering documents, "exemplar" policies, "manuals" and guidelines," "search"
     documents, various memoranda generated between 1984 and 1989, 14 deposition
     transcripts in other litigation, documents relating to "Glover Brothers," 24
     documents described in a 2001 order issued in another case, and various documents
     referenced in an "expert report" submitted in another case. None of these
     documents have any bearing on the claims or defenses presented in the Lawsuit.

  8. USF&G objects to the Subpoena because the burden or expense of producing the
     documents sought outweighs any benefit of production.

  9. USF&G objects to the Subpoena because it does not provide USF&G the
     protections afforded by Connecticut and South Carolina rules and law. Parties and
     their counsel must take reasonable steps to avoid imposing undue burden or expense
     on third-parties. Any party or attorney breaching this duty is subject to sanctions,
     including lost earnings and attorney's fees. The party issuing a third-party
     Subpoena must pay the reasonable costs of reproducing requested documents. A
     third-party must be protected from significant expense resulting from any inspection
     and copying commanded. A reasonable time must be afforded any third-party to
     comply with a Subpoena. The Subpoena may not command production of
     privileged or protected documents. It also may not subject the third-party to undue
     burden. Moreover, the third-party need not provide discovery from sources that are
     not reasonably accessible because of undue burden or cost.

  10. USF&G objects to the Subpoena to the extent it seeks documents that refer or relate
      to "Covil," which appears be an entity unrelated to Southern Insulation. Further,
      USF&G objects to any aspect of the Subpoena that seeks documents relating to any
      entity other than Southern Insulation.

  11. USF&G objects to the Subpoena's definition of "You" to the extent it seeks to
      obtain documents that may be in the possession, custody and/or control of entities
      other than USF&G.
 6:19-cv-02980-HMH          Date Filed 12/27/19      Entry Number 13-7        Page 4 of 5




     12. USF&G objects to the Subpoena to the extent it seeks documents that contain
         information protected by the attorney-client privilege, joint defense privilege, work
         product protection and/or any other applicable privileges and/or protections.

     13. USF&G objects to the Subpoena to the extent it seeks documents that are
         confidential, including documents USF&G is required by law, contract, custom,
         and/or the reasonable expectations of third parties to maintain as confidential,
         including information relating to policyholders other than Southern Insulation.

     14. USF&G objects to the Subpoena to the extent that it seeks documents that contain
         proprietary, confidential, and/or trade secret information of USF&G, including
         underwriting materials and loss runs.

     15. USF&G objects to the Subpoena to the extent it assumes facts that are not true or
         are yet to be proven, including the assertion that USF&G issued any policies of
         insurance to Southern Insulation.

     16. USF&G objects to the Subpoena because it is unreasonably cumulative, duplicative
         and because some of the documents sought could be obtained more conveniently
         from other sources, with less burden and/or expense than seeking the documents
         from USF&G, a non-party to the Lawsuit.

     17. USF&G objects to the Subpoena to the extent it seeks to impose a duty or obligation
         upon USF&G inconsistent with the obligations, if any, imposed on USP &G by
         Connecticut and/or South Carolina law or rules, any applicable court orders
         and/or applicable case law.

     18. USF&G objects to the Subpoena to the extent it requests documents protected from
         disclosure by the Constitutions of the State of South Carolina, Connecticut, the
         United States and/or other applicable privacy laws and statutes.

     19. USP &G objects to the Subpoena because, to the extent the Subpoena seeks
         information concerning whether USF&G issued insurance policies to Southern
         Insulation, there is a pre-existing insurance coverage action venued in South
         Carolina within which reasonable discovery can be, and is being, sought,
         specifically United States Fidelity and Guaranty Company v. Southern Insulation,
         Inc., No. 6:19-cv-02980-HMH (D.S.C., Columbia Div.).

Subject to and without waiving the foregoing objections, USF&G states that the Lawsuit was
previously tendered to USF&G. In response, USF&G denied coverage because, inter alia,
after conducting a reasonable policy search, USF&G did not locate any policies allegedly
issued to Southern Insulation. Although the Subpoena is procedurally and substantively
invalid, USP &G is willing to provide copies of potentially-responsive commercial general
liability, umbrella and excess policies it may have issued to Southern Insulation, if any, when
and if ever located.
  6:19-cv-02980-HMH          Date Filed 12/27/19      Entry Number 13-7       Page 5 of 5




 This correspondence should not be deemed or construed as a waiver of any of USF&G's
 rights and/or defenses, all of which USF&G fully reserves. Moreover, nothing herein shall
 be construed as an admission that any assertion herein or in the Subpoena is admissible
 evidence or otherwise relevant to any proceeding, or that any document sought by the
 Subpoena is admissible, nor can USF&G's objections be considered an admission of the
 truth or accuracy of any fact characterized in the Subpoena. No incidental or implied
 admissions are intended by USF&G's response and objection.

 USF&G does not consider the Subpoena itself or theses objections to constitute evidence of
 a tender of any claim to USF&G, nor are they evidence of proper or timely notice pursuant
 to the terms and conditions of insurance policies, if any, issued to Southern Insulation or any
 other entity.

 USF&G reserves the right to amend or supplement its objections to the Subpoena to the
 extent new, different or additional information, facts or documents become known to
 USF&G. In the interim, USF&G continues to reserve all rights, defenses, and objections
 regarding the Subpoena. Moreover, by providing this response, USF&G preserves and does
 not waive its right to object to any further discovery sought related to the Lawsuit or
 otherwise, including the taking ofUSF&G's deposition should that be sought in the future.

 Should you wish to discuss this matter further, please do not hesitate to contact me at (803)
 343-3865.

 Sincerely yours,


~1.:t.C&z0
 WPD:sr
 Enclosures
